Exhibit 10.11
 
(English Translation)
Shandong Green Foodstuff Co. Ltd.
Sales Contract



Contract No.: 20060513
Date: May 13th 2006
Place: Junan


The Seller: Shandong Green Foodstuff Co. Ltd.


Address: Bei Huan Zhong Road, Junan County, Shandong, China


The buyer: Shandong Green Safety Import and Export Co. , Ltd.


The two parties hereby enter into the following provisions through friendly
consultation in accordance with the Contract Law of the People’s Republic of
China:


Article One: Name and Specifications of the Product


Name
 
Specification
 
Unit price
 
Quantity
 
Price
 
Time of delivery
Chestnut In Syrup
 
9L/Tin
 
120RMB
 
80000tins
 
RMB
9,600,000.00
 
Time of delivery: from May 13, 2006 to December 12, 2006. To be delivered in 7
installments on the 10th day of the second month since signature of the contract
and of every subsequent month, Quantity of delivery is 1/7 of the total quantity
of every variety. Pay on Delivery (P.O.D). 2% of over or short of payment and
delivery is allowed.
Frozen Bottom-open Chestnut in Shell
 
Kilogram
 
15 RMB/kg
 
100tons
 
RMB
1,500,000.00
 
Lorain chestnut
 
100g×16 bags/box
 
80 RMB/box
 
18400boxes
 
RMB
1,472,000.00
 
YueGuang Rice
 
5kg/bag
 
45 RMB/box
 
8000bags
 
RMB
360,000.00
 
Egg Food
 
350×240 bags/box
 
70 RMB/box
 
3000 boxes
 
RMB
210,000.00
 
Alga Nutrient Egg
 
52/box
 
60 RMB/box
 
75000 boxes
 
RMB
4,500,000.00
 
The Sweet Heart Chestnut
 
100g×16 bags/box
 
80 RMB/box
 
34600
boxes
 
RMB
2,768,000.00
 
In total: twenty million four hundred and ten thousand RMB
 
RMB
20,410,000.00
 

 
Article two: Quality Requirement: To be in conformity with national food
standards as well as with the sample provided.
 

--------------------------------------------------------------------------------




Article three: Place of Delivery/Receipt: Junan County, Shandong Province


Article four: Transport Cost is to be assumed by the seller.


Article five: Standard for Acceptance: Trade standard of the People’s Republic
of China shall be applied.


Article six: Settlement Method: Upon signature of the contract, the buyer shall
pay the seller 10% of total price as advance payment. The rest payment shall be
made upon delivery of the product.


Article seven: Liability for Breach of Contract: Except for force majeure, if
the Seller fails to supply the product or the Buyer returns the product after
receipt, the party in breach shall pay to the other party liquidated damages
constituting 25% of the total price. If the liquidated damages is insufficient
to make up the loss, the other party may claim for further compensation.


Article eight: Methods for Settling Contractual Disputes: All disputes arising
in connection with this contract or the execution thereof shall be settled by
way of amicable negotiation. If the two parties fail to solve the disputes
through negotiation, the disputes may be submitted to the relevant legal
authority with jurisdiction where the Seller is located in accordance with the
Contract Law.


The period of validity of this contract is from May 13th, 2006 to December 12th,
2006.
This contract takes into effect upon signature and fax by the both parties.



The Sellers: Shandong Green Foodstuff Co. Ltd.
(Corporate Seal)
Authorized Representative /S/ Chen Si


The Buyers: Shandong Green Safety Import and Export Co. Ltd.
(Corporate Seal)
Authorized Representative /S/: Ji Zhenwei
 

--------------------------------------------------------------------------------

